Title: To Thomas Jefferson from George Davis, 19 July 1802
From: Davis, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia July 19. 1802.
          
          From the late death of my friend J. W. Vancleve Esq. I take the liberty of introducing myself to your attention for the purpose of filling the Office of a Commissioner of Bankrupts now become vacant in this district—I have the honor of being well known and on terms of acquaintance say friendship with the five surviving Gentlemen, added to which my early attention when I was first placed out to pursue the Law, was directed particularly to that department of the Sollicitors practice in England, where I served a regular Clerkship, and for many years afterwards acted in the profession as an Attorney at Law with reputation—I am and have been long a Citizen of the United States, have been resident in Philadelphia upwards of Eighteen Years—ten of which were industriously and honorably spent in the Superintendance of the Office of the prothonotary of the Supreme Court of this State—Since which I have followed mercantile Affairs, confining my self chiefly to the importation and sale of Law Books. I beg Sir you will be pleased to pardon the freedom I have assumed by these Communications, and that your goodness will permit me to look towards the grant I sollicit.
          I have the honor to be most respectfully Sir Your Obedt. hble Servt
          
            Geo Davis
          
          
            I have made free to inclose you a late Law Catalogue, and shall be extremely thankful for your Commands.
            G D.
          
        